Citation Nr: 1106237	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for peptic ulcer disease.  

2.  Entitlement to an increased disability evaluation for tension 
type headaches, to include an initial compensable disability 
evaluation and a disability evaluation in excess of 30 percent as 
of March 17, 2010.  

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for vertigo with mild vestibular symptoms.  

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for a chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 
1975 and from July 1981 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  These claims were previously remanded by the Board in 
February 2009 for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's peptic ulcer disease is manifested by 
heartburn, pain and tenderness; it is not manifested by symptoms 
of pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health. 

2.  Prior to November 16, 2009, the medical and lay evidence of 
record does not demonstrate that the Veteran suffered from 
headaches manifested by prostrating attacks averaging one in 
every two months.  

3.  As of November 16, 2009, the Veteran's headaches have 
occurred at a rate of approximately three migraines per month; 
they have not been manifested by very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  

4.  The Veteran's vertigo with mild vestibular symptoms has been 
manifested by occasional sensations of dizziness, spinning and 
light-headedness; it has not been manifested by dizziness and 
occasional staggering.  

5.  The Veteran's lumbosacral strain has been manifested by pain 
and limitation of motion; it has not been manifested by forward 
flexion to 60 degrees or less, a combined range of motion of 120 
degrees or less, an abnormal gait or spinal contour, or objective 
neurological symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability 
evaluation in excess of 30 percent for peptic ulcer disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2010).  

2.  The criteria for establishing entitlement to an initial 
compensable disability evaluation for tension type headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2010).  

3.  The criteria for establishing entitlement to a 30 percent 
disability evaluation for tension type headaches, as of November 
16, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2010).  

4.  The criteria for establishing entitlement to a disability 
evaluation in excess of 30 percent, as of November 16, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2010).  

5.  The criteria for establishing entitlement to an initial 
disability evaluation in excess of 10 percent for vertigo with 
mild vestibular symptoms have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.87 Diagnostic Code 6204 (2010).  

6.  The criteria for establishing entitlement to an initial 
disability evaluation in excess of 10 percent for a chronic 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

The Veteran's claims of entitlement to increased disability 
evaluations for headaches, vertigo and a lumbosacral strain arise 
from his disagreement with the initial evaluations assigned 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is required for these claims.  

However, the Veteran's claim of entitlement to an increased 
disability evaluation for peptic ulcer disease does not arise 
from his disagreement with the original disability evaluation 
assigned.  For this claim, VA is required to provide the Veteran 
with generic notice - that is, the type of evidence needed to 
substantiate the claim.  This includes evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  This notice was provided to the Veteran in letters dated 
March 2009 and January 2010.  While this notice was not provided 
to the Veteran until after the initial adjudication of his claim, 
the claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in August 
2004, September 2004, November 2005 and March 2010, and VA has 
obtained these records and the records of the Veteran's 
outpatient treatment with VA.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not yet been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Court noted that where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  

Peptic Ulcer Disease

The Veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for his peptic ulcer disease.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran's peptic ulcer disease has 
been no more than 30 percent disabling at any time during the 
pendency of this claim.  

For historical purposes, the Veteran was originally granted 
service connection for peptic ulcer disease in a June 1992 rating 
decision.  A noncompensable disability evaluation was assigned 
under Diagnostic Code 7305, effective as of February 19, 1992.  
In April 2004, VA received a claim from the Veteran seeking 
entitlement to a higher disability rating.  Subsequently, in a 
September 2004 rating decision, the RO denied the Veteran's claim 
for an increased rating.  The Veteran submitted a timely notice 
of disagreement for this decision in April 2005, and in a May 
2007 rating decision, the RO increased the Veteran's disability 
rating to 30 percent under Diagnostic Code 7346, effective as of 
April 2, 2004.  The Veteran has not indicated that he is 
satisfied with this rating, and as such, this claim remains in 
appellate status.  

The Veteran was afforded a VA gastrointestinal (GI) examination 
in August 2004.  It was noted that the Veteran suffered from 
heartburn and that he was treated with Zantac.  There was no 
history of vomiting, hematemesis, or melena.  The Veteran did not 
suffer from any circulatory disturbances after meals or 
hyperglycemic reactions.  There was also no history of diarrhea 
or constipation.  No organ masses or tenderness were found upon 
examination and bowel sounds were normal.  There were also no 
bruits or ventral or inguinal hernias.  The diagnosis was past 
history of peptic ulcer with subjective complaints of heartburn 
that was well-controlled by medication.  

The Veteran was afforded an additional VA examination for his 
stomach disorder in November 2005.  It was noted that the Veteran 
treated this condition with H2 inhibitors or pump inhibitors 
since military service, and that he suffered from minimal acid 
reflux symptomatology with his medication.  The Veteran denied 
any hematemesis, melena, or bright red blood per rectum.  He also 
denied any difficulty nausea, vomiting, or swallowing.  
Examination at this time revealed normal bowel sounds with some 
minimal epigastric discomfort on palpation.  An upper GI series 
from October 2005 was reviewed, revealing some mild 
gastroesophageal reflux with some mild postduodenal thickening 
and spasm.  Otherwise, the examiner found it to be a normal upper 
GI series.  The Veteran was diagnosed with acid peptic disease, 
and it was noted that as long as he took his pump inhibiting 
medication, he really had minimal symptomatology.  

The Veteran was most recently afforded a VA examination for his 
peptic ulcer disease in March 2010.  During the examination, the 
Veteran reported that he started having strong pain in his 
stomach in 1987.  The Veteran was treated in service and reported 
suffering from heartburn since this time.  He reported constant 
symptoms on a weekly basis and had to carry antacids in his 
pocket for break through symptoms.  Examination revealed the 
abdomen to be nondistended, nontender, and obese with normoactive 
bowel sounds, no rebound, and no guarding.  There were no 
palpable masses or hernias found on examination.  The examiner 
diagnosed the Veteran with peptic ulcer disease resulting in no 
significant effects on his occupation or daily activities.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 30 
percent for his service-connected peptic ulcer disease.  
Diagnostic code 7346 provides ratings for hiatal hernia.  Hiatal 
hernia with two or more of the symptoms for the 30 percent rating 
of less severity is rated 10 percent disabling.  Hiatal hernia 
with persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health, 
is rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The VA examinations of record routinely demonstrate that the 
Veteran does not suffer from hematemesis, vomiting, melena as a 
result of his service-connected peptic ulcer disease.  Likewise, 
the evidence demonstrates that the Veteran's symptomatology is 
mild as long as he takes his medications.  As such, there is no 
evidence of symptomatology resulting in a severe impairment of 
health.  As such, a higher disability rating of 60 percent is not 
warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating of 40 percent under Diagnostic Code 
7305, as this was the Diagnostic Code originally assigned to the 
Veteran's disability in 1992.  Under this code, a moderately 
severe duodenal ulcer, with less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year, is rated 40 percent disabling.  
38 C.F.R. § 4.114.  However, as outlined above, there is no 
evidence of impairment of health or recurrent incapacitating 
episodes.  According to the March 2010 VA examiner, the Veteran 
suffered from no significant impairment in his occupation or 
daily life.  As such, a higher disability rating of 40 percent is 
not warranted under Diagnostic Code 7305.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).
	
The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's peptic ulcer results in heartburn and occasional 
abdominal discomfort.  However, such impairment is contemplated 
by the rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Furthermore, the evidence of record demonstrates that the 
Veteran has not suffered from marked interference with employment 
or frequent periods of hospitalization because of this 
disability.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

The Board is aware that the Veteran believes he is entitled to an 
increased disability evaluation for his peptic ulcer disease.  
However, VA has not received any evidence or testimony from the 
Veteran to indicate why a higher disability rating would be 
warranted.  

Finally, under the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, there is no 
evidence of material weight loss or severe impairment of health 
due to this disability at any time during the pendency of this 
claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability evaluation in excess of 30 percent for peptic ulcer 
disease must be denied.

Vertigo

The Veteran contends that he is entitled to an initial disability 
evaluation in excess of 10 percent for his vertigo with mild 
vestibular symptoms.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's symptomatology has been no more than 10 percent 
disabling at any time during the pendency of this claim.  

For historical purposes, the Veteran was granted service 
connection for vertigo in a September 2004 rating decision.  A 
disability rating of 10 percent was assigned under Diagnostic 
Code 6204, effective as of April 20, 2004.  The Veteran filed a 
timely notice of disagreement for this decision in April 2005 and 
subsequently appealed this decision to the Board in July 2005.  

The Veteran was afforded a VA examination for his vertigo in 
August 2004.  The Veteran reported having hearing loss and 
tinnitus with some light dizziness when walking.  There were no 
further episodes of vertigo reported.  Examination found no 
evidence of active Meniere's disease at this point in time.  The 
examiner diagnosed the Veteran with a permanent severe 
sensorineural hearing loss in the right ear with some mild 
vestibular symptoms mainly manifested as light dizziness when he 
was walking.  

The record also contains an October 2004 VA outpatient treatment 
record in which the Veteran was noted to be suffering from a 
frontal headache radiating to the back of his head.  These 
headaches were noted to be associated with decreased visual 
acuity and light vertigo.  These symptoms resolved with 
resolution of the headache.  

The Veteran was afforded an additional VA examination in November 
2005.  The Veteran reported that he lost hearing in his right ear 
during military service and since this time, he suffered from 
some instability with ambulation, climbing, walking and 
exercising.  He noted that it periodically came on for a few 
minutes with light-headedness and occasional spinning, but he 
really had no significant severe vertiginous attacks.  He also 
denied developing any nausea or vomiting as a result of this, and 
he did not have incapacitating episodes to where he had to lie 
down.  The examiner noted that the Veteran did not have any 
orthostatic syncopal episodes, but he did get light-headed if he 
"sits up or stands up quickly."  It was noted that this 
disability had not inhibited the Veteran from driving, working, 
or activities of daily living.  The examiner diagnosed the 
Veteran with labyrinthitis related to right ear hearing loss that 
resulted in mild transient light-headedness periodically while 
walking, but not in severe vertiginous vertigo episodes.  

The record also contains a VA outpatient treatment record from 
January 2009.  According to this record, the Veteran was 
continuing to experience dizziness when walking.  The Veteran 
described this dizziness as balance problems with a recent 
episode of "feeling drunk" for about 30 minutes.  

The Veteran was most recently afforded a VA examination in March 
2010.  The Veteran was noted to have intermittent headaches that 
were severe at times.  The Veteran also reported getting dizzy 
with his headaches at time.  He also indicated that when he 
"looks up and extends his head," it made him dizzy.  The 
examiner diagnosed the Veteran with vertigo with mild vestibular 
symptoms.  It was the examiner's conclusion that this resulted in 
occupational impairment in that it caused decreased concentration 
and decreased function at work.  There were no significant 
effects on the Veteran's usual daily activities.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 10 
percent for his service-connected vertigo.  Diagnostic Code 6204 
provides rating for peripheral vestibular disorders.  Peripheral 
vestibular disorders manifested by occasional dizziness are rated 
10 percent disabling.  Peripheral vestibular disorders 
manifesting dizziness and occasional staggering are rated 30 
percent disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can be 
assigned under Diagnostic Code 6204.  Hearing impairment or 
suppuration shall be separately rated and combined.  38 C.F.R. § 
4.87.

According to the August 2004 VA examination, the Veteran suffered 
from light dizziness when walking as a result of his vertigo.  
There was no finding of staggering.  Upon examination in November 
2005, the Veteran reported some instability with ambulation due 
to light-headedness and spinning.  However, the Veteran did not 
indicate that he staggered or fell as a result of these 
sensations.  Finally, upon examination in March 2010, the Veteran 
reported symptoms of dizziness when he "looks up and extends his 
head."  None of this evidence suggests that the Veteran's 
symptoms are of sufficient severity to result in occasional 
staggering.  As such, a higher disability rating of 30 percent is 
not warranted.  See id.

The Board has again considered whether referral for 
extraschedular consideration is warranted in this case.  However, 
the Veteran's vertigo results in sensations of dizziness and 
spinning.  Such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  
Furthermore, the evidence of record does not demonstrate that the 
Veteran has suffered from marked interference with employment or 
frequent periods of hospitalization because of this disability.  
The Board recognizes that the March 2010 VA examiner concluded 
that there was occupational impairment as a result of decreased 
concentration and function at work.  However, some degree of 
occupational impairment is inherent in the Veteran's 10 percent 
disability rating.  Therefore, the rating criteria reasonably 
describe the Veteran's disability and referral for consideration 
of an extraschedular rating is not warranted.  

The Board is aware that the Veteran believes he is entitled to an 
increased disability evaluation for his vertigo.  However, VA has 
not received any evidence or testimony from the Veteran to 
demonstrate why a higher disability rating would be warranted.  

Finally, under the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has again considered whether a staged rating is 
appropriate.  However, as outlined above, there is no evidence of 
staggering due to this disability at any time during the pendency 
of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
disability evaluation in excess of 10 percent for vertigo with 
mild vestibular symptoms must be denied.

Headaches

The Veteran contends that he is entitled to an increased 
disability evaluation for his tension type headaches.  
Specifically, the Veteran contends that he is entitled to an 
initial compensable disability evaluation for his headaches, and, 
a disability evaluation in excess of 30 percent as of March 17, 
2010.  As outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to an 
initial compensable disability evaluation, or, a disability 
evaluation in excess of 30 percent as of March 17, 2010.  
However, the evidence does demonstrate that the Veteran is 
entitled to a 30 percent disability rating as of November 16, 
2009.  

For historical purposes, the Veteran was originally granted 
service connection for tension type headaches in a September 2004 
rating decision.  A noncompensable disability evaluation was 
assigned under Diagnostic Code 8100, effective as of April 20, 
2004.  VA received a timely notice of disagreement for this 
decision in April 2005, and the Veteran subsequently appealed his 
claim to the Board in July 2005.  In a May 2010 rating decision, 
the RO increased the Veteran's disability evaluation to 30 
percent, effective as of March 17, 2010.  Therefore, the issues 
currently before the Board are entitlement to a compensable 
disability evaluation, prior to March 17, 2010, and entitlement 
to a disability evaluation in excess of 30 percent as of March 
17, 2010.  

Upon filing his claim, the Veteran was afforded a VA examination 
for his headaches in August 2004.  The examiner noted that the 
Veteran appeared to have two different types of headaches.  The 
first type was noted to occur in the posterocervical region on 
the right side, radiating to the occiput of the head.  These were 
described as generally mild and nonprostrating and alleviated by 
over-the-counter anodynes occurring every week or two.  The 
second type of headache was noted to occur once every two to 
three years, manifested by an aura of scintillation and transient 
loss of visual acuity in one eye or the other.  These headaches 
were also accompanied by nausea but no photophobia or 
phonophobia.  These headaches were noted to be prostrating in 
nature.  The examiner diagnosed the Veteran with tension-type 
headaches, non-prostrating and migraine headaches with aura, 
occasionally prostrating.  The examiner noted that the Veteran 
denied having migraine type headaches while in the military, and 
therefore, the examiner opined that the Veteran's non-prostrating 
tension-type headache were as likely as not related to military 
service.  

The record also contains an October 2005 VA outpatient treatment 
record in which the Veteran was seen for his headaches.  The 
Veteran reported bitemporal headaches for the past three days.  
He complained of pain radiating to the back and neck.  There was 
no vomiting, diplopia, or paresthesias.  However, the headaches 
were associated with nausea.  

The Veteran was afforded an additional VA examination for his 
headaches in November 2005.  The Veteran reported getting tension 
headaches approximately two to three times per week.  The Veteran 
denied any photophobia, phonophobia or prostration.  The Veteran 
also denied missing any work as a result of his headaches.  The 
examiner diagnosed the Veteran with tension headaches.  It was 
noted that the Veteran reported much less frequent headaches at 
the present then during his military service.  

In November 2009, the Veteran was noted to be suffering from 
migraine headaches 2 to 3 times per month.  The Veteran was 
subsequently afforded another VA examination in March 2010, at 
which time the Veteran described migraine headaches with aura, 
nausea, photophobia, and vomiting, and it was noted that his 
symptomatology had worsened in the last 4 years, with these 
symptoms occurring 3 to 4 times per month.  The examiner 
diagnosed the Veteran with migraine and tension type headaches.  
These were noted to have a significant effect on the Veteran's 
occupation through increased absenteeism.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to an initial compensable disability 
rating for his migraine headaches.  Diagnostic Code 8100 provides 
ratings for migraine headaches.  Migraine headaches with less 
frequent attacks than the criteria for a 10 percent rating are 
rated as noncompensably (0 percent) disabling.  Migraine 
headaches with characteristic prostrating attacks averaging one 
in 2 months over the last several months are rated 10 percent 
disabling.  38 C.F.R. § 4.124a.  According to the August 2004 VA 
examination, the Veteran suffered from prostrating headaches once 
every two to three years.  Upon examination in November 2005, the 
Veteran denied any prostrating headaches.  VA outpatient 
treatment records from before March 2010 also fail to demonstrate 
that the Veteran suffered from prostrating attacks averaging at 
least one in 2 months.  As such, an initial compensable 
disability rating is not warranted.  

However, the evidence of record does demonstrate that the Veteran 
is entitled to a 30 percent disability rating for his headaches 
as of November 16, 2009.  According to a VA outpatient treatment 
record prepared on this date, the Veteran suffered from migraine 
headaches 2 to 3 times per month.  According to Diagnostic Code 
8100, migraine headaches characteristic of prostrating attacks 
occurring on an average of once a month warrants a 30 percent 
disability evaluation.  38 C.F.R. § 4.124a.  Therefore, when 
affording the Veteran the full benefit of the doubt, the Board 
finds that he is entitled to a 30 percent disability rating as of 
November 16, 2009.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
30 percent as of November 16, 2009.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability are rated 50 percent disabling.  
38 C.F.R. § 4.124a.  The evidence of record does not suggest that 
the Veteran has suffered from frequent completely prostrating and 
prolonged migraines at any time during the pendency of his claim.  
According to the March 2010 VA examination, the Veteran suffered 
from migraine headaches occurring 3 to 4 times per month.  The 
headaches were noted to be accompanied by symptoms such as aura, 
vomiting, and photophobia.  However, they were not described as 
"completely prostrating."  Furthermore, while there is evidence 
of significant occupational impairment as of this date, the 
evidence demonstrates that the Veteran does not suffer from 
"severe economic inadaptability."  The Veteran has been able to 
maintain his full-time job, and there is no evidence to suggest 
that the Veteran may become unable to work as a result of his 
headaches.  As such, entitlement to the highest disability rating 
of 50 percent is not warranted.  

The Board has again considered whether referral for an 
extraschedular evaluation is warranted in this case.  However, 
the evidence demonstrates that the Veteran's symptomatology 
consists of migraine headaches with significant symptomatology 
occurring 3 to 4 times per month.  This symptomatology is 
considered by the rating criteria.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The record also fails to indicate that the 
Veteran has been hospitalized as a result of this disability.  
While there is evidence of significant occupational impairment 
due to headaches, the Veteran has been able to maintain full-time 
employment.  As such, referral for extraschedular consideration 
is not warranted.  

Finally, the Board is aware that the Veteran believes he is 
entitled to an increased disability evaluation for his headaches.  
However, VA has received no evidence or testimony from the 
Veteran to indicate why a higher disability rating is warranted.  

Since the preponderance of the evidence is against the claim of 
entitlement to an initial compensable disability evaluation for 
headaches, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  However, when affording the 
Veteran the full benefit of the doubt, the evidence demonstrates 
that the Veteran is entitled to a 30 percent disability 
evaluation for his headaches as of November 16, 2009.  Finally, 
the preponderance of the evidence of record is against the 
finding of a disability evaluation in excess of 30 percent as of 
November 16, 2009.  Staged ratings are appropriate in this case, 
as there are factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal.  
See Hart, 21 Vet. App. at 505

Chronic Lumbosacral Strain

The Veteran contends that he is entitled to an initial disability 
evaluation in excess of 10 percent for his chronic lumbosacral 
strain.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's disability has 
been no more than 10 percent disabling at any time during the 
pendency of this claim.  

For historical purposes, the Veteran was granted service 
connection for a lumbosacral strain in a September 2004 rating 
decision.  A disability rating of 10 percent was assigned under 
Diagnostic Code 5237, effective as of April 20, 2004.  The 
Veteran submitted a timely notice of disagreement following this 
decision in April 2005, and he appealed the decision to the Board 
in July 2005.  

Upon filing his claim, the Veteran was afforded a VA examination 
of the lumbar spine in September 2004.  The Veteran reported 
occasional episodes of pain in his back since an injury in 
military service.  He denied any radiation of the pain, tingling, 
numbness or weakness of the lower extremities.  He also denied 
any loss of control of his bladder or bowels.  The Veteran 
indicated that when performing certain duties at work such as 
lifting boxes, he would wear a lumbosacral support.  Examination 
revealed the Veteran to be able to ambulate without assistive 
devices.  The range of motion of the thoracolumbar spine was 
found to be within the normal range, with flexion to 90 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 degrees 
and bilateral lateral rotation to 30 degrees.  Repetitive motion 
did not result in any additional limitation of motion and there 
was no weakness, lack of endurance or fatigability.  There was no 
evidence of any muscle spasm, but there was slight tenderness to 
palpation of the right lumbosacral joint.  Manual muscle testing 
showed various muscular weaknesses in the lower extremities, but 
sensation to pin prick and touch were preserved and deep tendon 
reflexes were normal.  

According to a June 2005 VA outpatient treatment record, the 
Veteran reported that he continued to suffer from low back pain 
and that his new job description required him to bend over to 
pick up packages frequently.  The Veteran described intermittent 
pain radiating to the left hip.  

The Veteran was afforded an additional VA examination of the 
lumbar spine in November 2005.  The Veteran reported low back 
pain in the mid-lumbosacral and over toward the right sacroiliac 
region.  He also complained of rare intermittent electrical 
burning pain down the posterior buttock right leg into the right 
calf, approximately 4 to 5 times per year.  The Veteran also 
indicated that he used an elastic back brace at work and at home 
if he did any significant bending or lifting.  He denied any foot 
drop and denied any difficulty controlling his bladder or bowels.  
Examination revealed forward flexion to 88 degrees with pain at 
60 degrees.  Extension was to 25 degrees with pain, right lateral 
flexion was to 20 degrees with pain beginning at 15 degrees, left 
lateral flexion was to 30 degrees with pain beginning at 28 
degrees, right rotation was to 15 degrees and left rotation was 
to 35 degrees.  It was noted that after repetition, anterior 
flexion was decreased to 68-70 degrees because of increased pain.  
A recent magnetic resonance image (MRI) from June 2005 revealed 
mild disc desiccation at L3-4 and L4-5.  L4-5 showed left 
paravertebral disc herniation that indented the ventral thecal 
sac, but the neural foramina were within normal limits.  X-rays 
revealed mild degenerative changes in the lower intervertebral 
discs and lower facet joints.  

Neurologic examination revealed normal strength in both great 
toes.  Hip flexors, quadriceps and hamstrings were also normal 
bilaterally.  Sensation and reflexes were normal in both lower 
extremities.  There was no loss of the lumbosacral curve and no 
paraspinal muscle spasms in the lumbosacral spine.  The examiner 
diagnosed the Veteran with lumbosacral spine herniated disc at 
L4-5 with mild intermittent radiculopathy pain.  It was noted 
that the Veteran's pain really did not incapacitate or frustrate 
him, and only caused 4 to 5 days of missed work per year.  The 
examiner concluded that this disability was fairly stable without 
any problem with the Veteran's activities of daily living.  

The Veteran was most recently afforded a VA examination in March 
2010.  The Veteran reported that his lumbar spine condition was 
worsening.  There was no history of bladder impairment, numbness, 
paresthesias, leg or foot weakness, falls or unsteadiness.  The 
Veteran also denied a history of fatigue, weakness and spasms, 
but he reported pain and stiffness.  Examination revealed a 
normal posture and gait with no abnormal spinal curvatures or 
ankylosis.  Examination of the muscles of the spine was normal, 
as was motor examination, sensory examination and reflex 
examination of the lower extremities.  Forward flexion of the 
thoracolumbar spine was to 90 degrees, extension was to 30 
degrees, bilateral lateral flexion was to 30 degrees and 
bilateral lateral rotation was to 30 degrees.  There was 
objective evidence of pain following repetitive motion, but the 
examiner concluded that there were no additional limitations of 
motion as a result of pain upon repetition.  The Veteran reported 
that he was employed full-time and that he lost less than 1 week 
of work over the previous 12 months because of this disability.  
The examiner diagnosed the Veteran with a lumbar spine strain 
resulting in significant occupational effects due to pain.  The 
examiner concluded that the current severity of the Veteran's 
lumbar spine condition was mild to moderate.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 10 
percent for his service-connected lumbar strain.  The General 
Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a.

According to the VA examinations of record, the Veteran has been 
capable of forward flexion in excess of 60 degrees throughout the 
pendency of his claim.  In September 2004, the Veteran had a 
normal range of motion of 90 degrees of forward flexion.  There 
was also no evidence of any muscle spasm.  During his November 
2005 VA examination, the Veteran was found to have forward 
flexion to 88 degrees, limited to 68 to 70 degrees upon 
repetition due to pain.  However, the Veteran was again found to 
have normal forward flexion to 90 degrees upon examination in 
March 2010, with no additional limitations of motion upon 
repetition.  There was also no evidence of muscle spasm at this 
time.  As such, the preponderance of the evidence demonstrates 
that the Veteran is not entitled to an increased disability 
rating, since there is no evidence of forward flexion to 
60 degrees or less, a combined range of motion of 120 degrees or 
less, or muscle spasm or guarding severe enough to result in 
abnormal gait or spinal contour.  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be the result of the absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of their normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

When applying the DeLuca criteria to the Veteran's claim, the 
preponderance of the evidence of record demonstrates that the 
Veteran is still not entitled to a disability rating in excess of 
10 percent for his lumbar spine strain.  According to the 
November 2005 VA examiner, the Veteran was limited to forward 
flexion between 68 and 70 degrees as a result of pain upon 
repetition.  Subsequently upon examination in March 2010, the 
Veteran was capable of normal forward flexion to 90 degrees with 
no additional limitation of motion found due to pain upon 
repetition.  As such, the DeLuca criteria do not demonstrate 
entitlement to a higher disability rating in this case.  

Note (1) of 38 C.F.R. § 4.71a provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  However, the preponderance of 
the evidence of record does not demonstrate that the Veteran 
suffers from objective neurological manifestations as a result of 
his service-connected lumbar spine strain.  The Board recognizes 
that the Veteran has reported infrequent radiating pain into his 
right lower extremity.  However, this is a subjective symptom, 
and according to the March 2010 VA examination, neurological 
examination of the lower extremities was normal bilaterally.  As 
such, a separate disability evaluation for objective neurological 
abnormalities is not warranted.  

The Board has again considered whether referral for an 
extraschedular evaluation is warranted in this case.  However, 
the evidence demonstrates that the Veteran's symptomatology 
consists of pain and some degree of limited motion.  Such 
disability is contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5236.  The record demonstrates that the 
Veteran has not been hospitalized as a result of this disability, 
and while there is evidence of occupational impairment due to 
pain, the Veteran has been able to maintain full-time employment 
with less than one week of work missed in the past 12 months due 
to this disability.  As such, referral for extraschedular 
consideration is not warranted.  

The Board is aware that the Veteran believes he is entitled to an 
increased disability evaluation for his lumbar spine disability.  
However, VA has not received any evidence or testimony from the 
Veteran to demonstrate why a higher disability rating might be 
warranted.  

Finally, under the guidance of the Court in Hart, 21 Vet. App. at 
505, the Board has again considered whether a staged rating is 
appropriate.  However, as outlined above, there is no evidence of 
symptomatology that would warrant a higher disability evaluation 
any time during the pendency of this claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for a lumbar spine 
strain must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 percent 
for a peptic ulcer is denied.  

Entitlement to an initial disability evaluation in excess of 10 
percent for vertigo with mild vestibular symptoms is denied.  

Entitlement to an initial compensable disability evaluation for 
tension type headaches is denied.  

Entitlement to a disability evaluation of 30 percent for tension 
type headaches, as of November 16, 2009, is granted, subject to 
the statutes and regulations governing the payment of monetary 
benefits.  

Entitlement to a disability evaluation in excess of 30 percent 
for tension type headaches, as of November 16, 2009, is denied.  

Entitlement to an initial disability evaluation in excess of 10 
percent for a lumbar spine strain is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


